1    Gregory G. Gordon, Esq.
     Nevada Bar No. 5334
2    GLEN LERNER INJURY ATTORNEYS
     4795 South Durango Drive
3    Las Vegas, Nevada 89147
     Telephone: (702) 877-1500
4    Facsimile: (702) 933-7043
     ggordon@glenlerner.com
5    Attorneys for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                            DISTRICT OF NEVADA
8
     LAJOY WATSON, individually;
9                                                                  CASE NO.      2:19-cv-00956-GMN-VCF
                    Plaintiff,
10                                                                     STIPULATION AND ORDER TO
     v.                                                                 REMAND CASE TO EIGHTH
11                                                                      JUDICIAL DISTRICT COURT
     J.C. PENNEY CORPORATION, INC.;
12   DOES I – X; and ROE CORPORATIONS I - X,
     inclusive,
13
                    Defendants.
14

15            Plaintiff, LAJOY WATSON, by and through her counsel of record, Gregory G. Gordon, Esq.,
16   of Glen Lerner Injury Attorneys and Defendant, J.C. PENNY CORPORATION, INC., by and through
17   its counsel of record, Brian K. Terry, Esq., and Christy Lyn M. Galliher, Esq., of Thorndal, Armstrong,
18   Delk, Balkenbush & Eisinger, hereby Stipulate to the remand of this matter to the Eighth Judicial
19   District Court for further proceedings without the award of sanctions to either party.
20
     GLEN LERNER INJURY ATTORNEYS                            THORNDAL, ARMSTRONG, DELK,
21                                                           BALKENBUSH & EISINGER

22   By:      /s/ Gregory G. Gordon                          By:       /s/ Christy Lyn M. Galliher
           Gregory G. Gordon, Esq.                                 Brian K. Terry, Esq.
23         Nevada Bar No. 5334                                     Nevada Bar No. 3171
           4795 South Durango Drive                                Christy Lyn M. Galliher, Esq.
24         Las Vegas, Nevada 89147
           Attorney for Plaintiff                                  Nevada Bar No. 8460
25                                                                 110 East Bridger Avenue
                                                                   Las Vegas, Nevada 89101-5315
26                                                                 Attorneys for Defendant

27

28



                                                         1
1                                                  ORDER
2
            IT IS HEREBY ORDERED that this matter shall be remanded to the Eighth Judicial
3
     District Court for further proceedings.
4
            The Clerk of Court is instructed to close this case.
5

6      IT IS SO ORDERED.

7

8     DATED this_____day
                  7      of August, 2019.
                                                           Gloria M. Navarro, Chief Judge
9                                                          UNITED STATES DISTRICT COURT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       2
